Case 6:15-cv-00660-JRG-KNM Document 204 Filed 12/04/18 Page 1 of 2 PageID #: 10539

                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                              TYLER DIVISION

                                          DATE: December 4, 2018

   JUDGE
   K. Nicole Mitchell
                                                            Court Reporter: Shea Sloan
   Law Clerk: Kristopher Morton                             Courtroom Deputy: Lisa Hardwick
    INTELLECTUAL VENTURES I LLC ET AL
                                                            CIVIL ACTION NO. 6:15cv660-JRG-KNM
    V
                                                               DISPOSITIVE MOTION HEARING
    HCC INSURANCE HOLDINGS, INC. ET AL




    ATTORNEYS FOR PLAINTIFF                               ATTORNEYS FOR DEFENDANTS
                                    SEE ATTORNEY SIGN-IN SHEET(S)

          On this day, came the parties by their attorneys and the following proceedings were had:
    OPEN: 8:55 a.m.                                       ADJOURN: 11:19 a.m.


    TIME:        MINUTES:
                 Case Called for Dispositive Motion Hearing. Appearances made (See Attorney Sign-In Sheet).
    8:55 a.m.    Parties announced ready to proceed.
    8:57 a.m.    Motion Hearing begins.
                 The Court first took up the Defendants’ [167] Motion for Summary Judgment of No
                 Infringement, No Willfulness and No Pre-Notice Damages. Arguments heard from
                 Defendants’ Eric Hall (HCC), Brett Govett (HCC), and Derek Gilliland.
    9:53 a.m.    The Court next took up the Defendants’ [171] Motion to Strike Portions of Plaintiffs’ Expert
                 D. Hugh Smith’s Report Concerning Alleged Infringement. Arguments heard from Eric Hall
                 and Ty Wilson. The Court denied the Defendants’ [171] Motion to Strike Portion of Dr. Smith’s
                 Expert Report.
    10:14 a.m.   Court Recessed.
    10:30 a.m.   Court Resumed
    10:31 a.m.   The Court next took up the Plaintiff’s [168] Motion for Partial Summary Judgment on Estoppel.
                 Arguments heard from Derek Gilliland and Brett Govett.



                                                          DAVID A. O’TOOLE, CLERK
   FILED 12/4/2018
                                                          BY: Lisa Hardwick, Courtroom Deputy
Case 6:15-cv-00660-JRG-KNM Document 204 Filed 12/04/18 Page 2 of 2 PageID #: 10540

   PAGE 2 - Proceedings Continued

    TIME:        MINUTES:
    10:38 a.m.   The Court next took up the Defendants’ [172] Daubert Motion Concerning the Report and
                 Testimony of Plaintiffs’ Damages Expert Kevin Arst. Arguments heard from Brett Govett and
                 Derek Gilliland.
    10:55 a.m.   The Court last took up the Defendants’ [150] Motion for Summary Judgment That Asserted
                 Claim 14 of U.S. Patent No. 7,516,177 is Invalid Under 35 U.S.C. Section 101. Arguments
                 heard from Darren Smith (HCC) and Derek Gilliland.
    11:16 a.m.   The Court addressed whether the parties were amendable to join mediation in the BITCO case
                 that is currently before Judge Folsum. Counsel stated that it would be beneficial, and the Court
                 ordered that the parties participate in the BITCO mediation.
    11:19 a.m.   The Court thanked the parties for their arguments. There being nothing further, court was
                 adjourned.
